Citation Nr: 1022028	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of entitlement to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.

Appellee represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1945, and from November 1948 to September 1972.  He died in 
February 2001.  

This matter, a contested claim for recognition as the 
surviving spouse of the Veteran, originally came to the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied the 
appellant's claim for recognition as the surviving spouse of 
the Veteran.  The appellee, S.B., is currently in receipt of 
VA benefits as the surviving spouse of the Veteran.  

In April 2002, the appellant submitted a notice of 
disagreement with the RO's determination, arguing that she 
was the surviving spouse of the Veteran.  A Statement of the 
Case was issued in March 2005.  The appellant perfected an 
appeal in April 2005.  

In a November 2008 decision, the Board determined that the 
appellant was not entitled to recognition as the surviving 
spouse of the Veteran.  The appellant appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an October 2009 memorandum decision, the Court 
set aside the Board's November 2008 decision and remanded the 
matter for readjudication.  

In March 2010, this appeal was advanced on the Board's docket 
in light of the appellant's age.  38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2009).

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO.  VA will notify the appellant 
and appellee if further action is required.


REMAND

Since this matter was last considered by the RO, the 
appellant has submitted additional evidence in support of her 
claim, including several statements from her relatives 
regarding her relationship with the Veteran.  The appellant 
has not waived her right to initial RO consideration of this 
additional evidence, nor has the appellee has been apprised 
of such evidence and given the opportunity to respond and/or 
submit additional evidence in rebuttal.  Thus, a remand is 
necessary.  See 38 C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  In accordance with 38 C.F.R. § 
20.1304(d), the RO should apprise the 
appellee and her representative of the 
substance of the additional evidence 
submitted by the appellant in March 2010.  
As required, the appellee and her 
representative shall be given the 
appropriate period of time in which to 
respond, including by way of comment 
and/or with the submission of additional 
evidence in rebuttal.  

2.  After accomplishing any additional 
development deemed necessary, the RO 
should review the evidence of record, 
including the additional evidence 
received in March 2010.  Thereafter, in 
accordance with applicable procedures for 
contested claims, the appellant and her 
representative, as well as the appellee 
and her representative, should be issued 
a supplemental statement of the case and 
given the appropriate period of time in 
which to respond.  

The case should then be returned to the Board, if in order.  

The appellant and the appellee have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



